|: -
CaM DP ASHES PaRASPE le) OHENIL, RaRed 2
G! years ego Now Im @7 years old, Se For
fhe tine Pars happend fo me, T have aluigyS

wondered about other Boys hy FLD...

Wh ef Hhaty Aaue been “/ wae ia” hid 647

I wes placed o+ .. 7-
tum by Men i was seared JERE AES GRR
years L wes stared esperally when Sept,
é dhdut. Forget what fappewed fo me .a mans

   

ww we were aff Sleeping .at € years o/d

Aet pwoutsng wheal was haypen mg 7d me, Tedan

ts gota, weme Sex abuse. Lad Fell ony old er
broteer ghout this he Aidait sag mach, but he.
Aid quit BSA. he wes Kelled mwVretwam (§&
L hope this Case with ALS -case ae...
help Stup this abuse pwd Setishy all sFus was ‘hed
Please held

  
        

 Q@KLAHOMA, CITY OK 730
7 MAY 2021 PM7L Forever

USA

    

          

okey
the |
Tastice Laut Selber Silver stein

SA Bankroptey Case
P g24 Whar ket Street

Wilmingtoy, DE 19801

{SS0L-sos4cs ope ENE AE Doon gg bo DAL end PP edad ete

N
—
oO
N
®
Do
©
oO

one

 

Case 20-10343-LSS Doc 4585 F
